Citation Nr: 1506143	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  08-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from April 2006 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was later transferred to the Roanoke, Virginia RO.  In June 2012, this case was remanded so that a hearing could be scheduled.  In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has rhabdomyolysis that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for rhabdomyolysis, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran asserts that he has rhabdomyolysis that is related to his service.  On November 2007 VA general medical examination, the examiner stated that the condition began in August 2006 during boot camp.  After an examination, the impression was no current rhabdomyolysis.  However, in December 2014 the Veteran testified as to the chronic nature of his disability, including current symptomatology.  It appears the condition has "flair-ups" and was not in an active phase during the examination.  This fact does not provide a basis to deny the claim.  

Evaluation of such conditions is always complex.  Obtaining an evaluation during an active phase for some problems is sometimes impossible.  In light of the Veteran's statements, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for rhabdomyolysis are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for rhabdomyolysis is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


